Citation Nr: 1310606	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-45 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a higher initial evaluation for post-traumatic stress disorder (PTSD), currently evaluated at 50 percent disabling.

2.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas, which granted service connection for PTSD and assigned a 30 percent evaluation.  During the appeal period, the RO granted a 50 percent evaluation for the Veteran's PTSD effective the date of his original claim for service connection for PTSD, December 11, 2009.  

The Board has reviewed the Veteran's physical claims file and the record maintained in the Virtual VA paperless claims processing system.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  During the adjudication of the Veteran's increased rating claim for PTSD, the issue of entitlement to TDIU has in fact been raised by the Veteran, specifically in his November 2010 VA Form 9, when the Veteran said that the VA did not considered that his job was in jeopardy because of his mood swings.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim, and has incorporated it as an issue on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that throughout the period under review, the Veteran's service-connected PTSD has manifested in disability tantamount to occupational and social impairment with reduced reliability and productivity.

2.  The lay and medical evidence of record fails to demonstrate such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.

CONCLUSION OF LAW

The criteria for the assignment of a disability rating greater than 50 percent for service-connected PTSD are not met, and there is no evidence to warrant referral for consideration of a higher rating on an extraschedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to notify and assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  The courts have held that once service connection is granted, the claim is substantiated, such that additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of prejudice with regard to the notice in this case; hence further VCAA notice is not required with regard to the initial rating appeals.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records, service personnel records, post-service VA treatment records, and his lay statements of argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate his appeal.  The Veteran has been provided necessary examinations.  The Veteran appeared for a QTC fee-based examination in April 2010, and a VA psychiatric examination in October 2010.  The Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  These examination reports reflect that each VA examiner reviewed or was made aware of the Veteran's past medical history, recorded the Veteran's complaints, conducted an appropriate interview and examination, and rendered appropriate diagnoses consistent with the other evidence of record.  

The Board notes that although the Veteran's PTSD was last evaluated over one year ago, the Board does not believe that the medical evidence of record in this case is too old to adequately evaluate the severity of the Veteran's service-connected disability.  The Veteran has not stipulated that his PTSD symptoms have worsened in severity since his October 2010 examination, and the Veteran has not submitted evidence suggesting that there has been a change in the severity of his disability.  Thus, the Board does not believe that the medical evidence of record in this case is too old to adequately evaluate the Veteran.  See VAOPGCPREC 11-95 [a claim need not be remanded solely because of the passage of time when an otherwise adequate VA examination was conducted]; see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination is not warranted based on the mere passage of time].  In addition, up-to-date VA treatment records have been associated with the claims file which include individual, as well as group and marital mental health treatment.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R.    § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  Legal Criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2012).  Under the current criteria, Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case.  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the Rating Schedule.  Therefore, rating under another diagnostic code would not produce a different result.

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders read as follows:

50 Percent: Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

70 Percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2012).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Global Assessment of Functioning (GAF) scores are scores on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995);      see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), page 32].  According to the DSM-IV, GAF scores ranging between 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co-workers].  

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Analysis

A. Schedular rating - PTSD

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the motion before the Board.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Crucially, the focus of this inquiry is not necessarily limited to analysis of the symptomatology listed in the VA rating schedule [see Mauerhan v. Principi, 16 Vet. App. 436 (2002)], but includes analysis of how the Veteran's PTSD symptomatology affects his "occupational and social impairment," if at all.  After reviewing the evidence of record as a whole, to include the Veteran's mental health examination reports and his competent lay statements, the Board finds that the assignment of a disability rating greater than 50 percent for the Veteran's service-connected PTSD is not warranted at any time during the period under review.

The Veteran originally filed a claim for mental stress and anxiety in May 2001.  His claim was denied in an October 2001 RO decision.  Pursuant to this May 2001 claim, the Veteran was afforded a VA examination in August 2001.  Upon examination, the Veteran denied suicidal and homicidal thoughts.  He denied depression, panic attacks, and impulse control.  The Veteran's wife reported that he had sleep disturbance in that he wakes frequently and throws his arms and legs around in his sleep.  He reported doing well with his wife, as well as with his job, and that he liked the people he works with.  The examiner diagnosed the Veteran with a pain disorder with psychological factors and medical condition; parasomnia; and nicotine dependence.  The examiner found that the Veteran did not meet the criteria for PTSD.  A GAF score of 80 was given.

In April 2010, during the course of this claim, the Veteran was afforded a QTC examination.  The Veteran reported nightmares, insomnia, depression, anxiety, and hypervigilance.  He reported that he was a bus supervisor for the last 10 years.  The Veteran noted that is his first marriage ended in divorce due to alcohol abuse.  He had been separated from his second wife for one year in 2002 due to alcohol problems and sleeplessness.  The Veteran reported riding motorcycles and bicycles as his leisure pursuits.  As to a history of assault, the Veteran reported pinning his stepfather to a wall for threatening his mother.  

Upon examination, the Veteran had no impairment of thought process or communication, delusions or hallucinations.   He noted that sometimes he hears sounds at night and sees dark shadows.  His wife would get angry with him because he was keeping her up.  He had no inappropriate behavior or suicidal thoughts.  As for homicidal thoughts, the Veteran had threatened his stepfather in the past but had no current plan or intent.  He had an ability to maintain personal hygiene and the basic activities of daily living, and was oriented to person, place and time.  The Veteran reported forgetfulness which required him to make written reminders at work.  As for obsessive or ritualistic behavior that interferes with routine activities, the Veteran reported becoming addicted to energy drinks and consistently watching out for others behind him.  He described one incident where he had "taken a co-worker down" when they had had come up from the rear and startled the Veteran.  

The examiner noted that there was no evidence of irrelevant, illogical or obscure speech patterns.  The Veteran had panic attacks that were situation-dependent and triggered by wife's illness and his son's recent situation, threatening another student.  The Veteran reported anxiety and depression, but noted that they did not interfere with his work because he knew that he had to support his family.  He explained that anxiety and depression made him not want to be around his friends.  The Veteran reported having impaired impulse control, but only when drinking.  He also would spend excessively when drinking.  He noted nightly sleep impairment.  The Veteran had a history of alcohol and drug abuse.  The Veteran reported that he quit drinking "cold turkey" in November 2009.  

The examiner diagnosed the Veteran with chronic, moderate to severe PTSD, recurrent episode; moderate major depressive disorder in conjunction with PTSD; and alcohol dependence, in full remission.  A GAF score of 51 was assigned, indicative of moderate symptoms.  The examiner explained that the Veteran's symptoms are linked to changes in functional status in being unable to remain in his first marriage and being separated from his current wife for a period of time.  He had been able to maintain his current employment partially due to an understanding supervisor who is a veteran.  The examiner opined that the Veteran's alcohol dependence was a means of masking his PTSD symptoms.  The examiner also found that the Veteran had reduced reliability and productivity due to PTSD.  The examiner opined that the Veteran was able to function in his current family and employment situations, although often with distress.  Depression and anxiety were chronic, resulting in hypervigilance and an exaggerated startle response that occasionally interferes with co-workers.  The examiner found that the Veteran had a good prognosis, if he continued alcohol abstinence, and if his medications and counseling were optimized.  

In October 2010, the Veteran was afforded a VA examination after he requested an increased evaluation for his PTSD.  The Veteran had been married for 10 years.  The examiner noted that the Veteran started mental health treatment in November 2009.  The Veteran was currently in marital therapy, group counseling, individual therapy and medication management.  The Veteran reported intrusive thoughts, avoidance of such thoughts, avoidance of stimuli that might remind him of war, interpersonal detachment and blunting of affect.  He noted being very impatient and feared that he would act out of anger, but tended to control himself.  The Veteran had a history of homicidal thought when he found out that his brother had been killed, but his father talked him out of seeking revenge.  The Veteran reported symptoms of depression and anxiety, which appeared to be heightened by legal problems, a history of substance abuse, negative fallout from substance abuse, and his wife's illness.  He had rare panic attacks.  The Veteran reported being sober since November 2009.  He noted that he had his job for ten years.  The Veteran had pretty good performance reviews at work, but had been counseled that he has a drill instructor mentality with his subordinates.  He noted some problems with irritability and being overly abrupt and impatient, but had had the same employer for ten years and moved up to a supervisor position.  He noted that he was able to be in a car for much of his work time, so he did not have to be with one particular individual for too long and this helped.  

In terms of social interaction, the Veteran noted that his current wife had problems with depression and alcoholism.  The Veteran noted that they had problems with arguing and fighting but that marital counseling was helping a great deal.  The Veteran reported that he is a member of the United States Marine Corp Motorcycle Club and has some good friends there.  He is also close to his pastor.  The examiner found that while the Veteran reported problems with interpersonal detachment and callousness, as well as marital difficulties, he describes a number of other relationships that are more positive and clearly some of the marital issues that he describes relate to issues other than the PTSD.  Therefore, the examiner concluded that moderate social dysfunction was related to PTSD in this case.  The examiner found that the Veteran was fully independent and able to care for himself.  He worked 40 hours a week and when he not working, he tried to spend time with his family.  He also enjoyed going to his children's sporting events. 

Upon examination, he was oriented to time, place, person and situation.  His reasoning and judgment were fair.  The Veteran reported memory problems, but explained that he wrote things down in order to function at work.  Previously, the Veteran did not report any major problems on the job, but during this examination, he reported irritability, anger and impatience with others which resulted in transient and mild decrease in work efficiency and ability to perform occupational tasks.  The Veteran was administered the Minnesota Multiphasic Pesonality Inventory.  Unfortunately, the Veteran produced a highly invalid test result suggestive of symptoms exaggeration.  If taken at face value, the test would suggest an individual with florid psychosis/schizophrenia which is not the case here.  Results of validity scales did suggest a pattern of intentional over-reporting in attempt to prevent oneself in an overly negative light.  While testing brought credibility to his reported severity of his symptoms into question, the Veteran showed evidence of continued PTSD symptoms in spite of his current treatment.  

The examiner diagnosed the Veteran with PTSD; adjustment disorder with depression and anxiety; and alcohol dependence in remission.  The examiner opined that the Veteran had made great improvement by establishing sobriety and appeared invested in treatment.  Despite this, the Veteran continued to have persistent depressed mood and anxiety symptoms primarily related to situational stressors.  The examiner opined that 50 percent of the Veteran's total GAF score of 53 was accounted for by the Veteran's PTSD, and the other half by the adjustment disorder.  The alcohol dependence, now in remission, was having less impact on his functional status.  While the Veteran had reported some worsening, the examiner had some skepticism given the Veteran's invalidated test results on the MMPI, suggesting some degree of symptoms exaggeration.  The Veteran did not report any period of complete remission of symptoms.

Numerous VA treatment records have been associated with the claims file.  The treatment records show that the Veteran stopped drinking in December 2009.  His PTSD symptoms appeared to have stabilized due to the Veteran not drinking.  An August 2010 VA treatment record noted that the Veteran acknowledged that the incident with the man that he had to restrain would have been worse had he been drinking.  An April 2012 VA treatment record notes that the Veteran relapsed into binge drinking for the prior four months (December to March 15, 2012) and that he got into a fight at a bar.  The psychologist noted that the Veteran had a temporary alcohol relapse in the context of his divorce.  He was now stabilizing with medication changes and reestablishing sobriety.  Treatment records since that time show that the Veteran's PTSD had stabilized.  For instance, a June 2012 treatment record notes that the Veteran had irritability exacerbated by divorce, but PTSD was stable in recovery.   

An August 2012 treatment record notes that the Veteran's PTSD was stable and aided by his kids' visit.  A December 2012 VA treatment record notes that the Veteran was doing well and that a stable home life has made a big difference.  The Veteran denied alcohol cravings and was staying active and busy with work and the bike club.  The Veteran also noted that he was looking forward to the upcoming visit from his children during Christmas.  The psychologist found that the Veteran's PTSD was stable and that alcohol dependence was in remission.  

After review of all of the above lay and medical evidence, the Board finds that the Veteran has PTSD of moderate severity manifested by "occupational and social impairment with reduced reliability and productivity," warranting the assignment of a 50 percent rating under Diagnostic Code 9411.  The Veteran has competently and credibly articulated experiencing disturbances of motivation and mood, as well as difficulty in establishing and maintaining effective work and social relationships, and the medical evidence of record supports these observations.  The Board finds significant that while symptoms on examinations in 2010 appear to fit squarely in the 50 percent rating category, clinical treatment records tend to show an improved picture for the Veteran, with notes of stability and recovery.

The evidence does not demonstrate that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood, warranting the assignment of a higher 70 percent disability rating, or total occupational and social impairment, warranting the assignment of a 100 percent rating. 

As to whether the Veteran has difficulty in adapting to stressful circumstances (including work or a worklike setting), the record indicates that he has maintained the same employer for 10 years and has been promoted to a supervisory position.  The Veteran explains that he has irritability at work and is worried that he will lose his job due to angry outbursts.  The record indicates, however, that the Veteran has reported on numerous occasions that he has been able to maintain his job due to his supervisor being a Veteran, and catches himself before anything happens.  Although he has been warned about his drill sergeant demeanor, the Veteran also reported during the October 2010 VA examination that he had fairly good evaluations.  The Veteran also submitted an angry email that he sent to fellow employees and his apology for the incident.  Despite this, the Veteran has managed to maintain a modicum of control at work.

As to whether the Veteran has an inability to establish and maintain effective relationships, the records shows that the Veteran has been married three times.  Although the Veteran may have difficulty maintaining social relationships, current treatment records note that he has a good relationship with his children despite the distance.  The Veteran's current wife submitted a lay statement in November 2012 explaining that there are many things that concerned her about the Veteran and that she hoped that he could fix these emotional and negative episodes that were ruining the marriage.  Although the Veteran appears to have difficulties with his marriages, the October 2010 examiner noted that some of the marital issues that he was having with his second wife related to issues other than the Veteran's PTSD.  The examiner also noted that despite marital problems, he had a number of other positive relationships.  The October 2010 examiner found only moderate social dysfunction related to his PTSD.  This does not represent an inability to establish and maintain relationships, as contemplated by the higher ratings. 

The record does not show that the Veteran had speech intermittently illogical, obscure, or irrelevant, spatial disorientation, or neglect of personal appearance and hygiene.  Although the Veteran has diagnoses for anxiety and depression, his symptoms do not appear to be affecting his ability to function independently, appropriately and effectively.  For example, in the April 2010 QTC examination, the Veteran reported that anxiety and depression did not have an influence on his job.  Furthermore, the October 2010 VA examiner found that the Veteran was fully independent and able to care for himself.  He worked full time and when he is not working, he would spend time with this family.  He also was an active member of a social motorcycle club and went to church.  Thus, he is able to function appropriately despite his anxiety and depression.

As to suicidal ideation, a December 2009 VA treatment record notes that the Veteran had a fleeting passive suicidal ideation in the past but no current plan for acting on those thoughts.  The remainder of the evidence demonstrates no suicidal ideation.

As to obsessional rituals which interfere with routine activities, during the April 2010 QTC examination, the Veteran reported becoming addicted to energy drinks and consistently watching out for others behind him.  He even described an incident where he had "taken a coworker down" who had startled him.  The examiner appeared to believe that these actions were mild to moderate.  They also did not appear to interfere with the Veteran's routine activities, such as functioning at his job.  

As to impaired impulse control (such as unprovoked irritability with periods of violence), the Veteran reported during the October 2010 VA examination that he had been violent in the past.  The records indicate, however, that the Veteran has confronted situations where he could have been violent, but he was able to suppress these feelings.  In the November 2010 Form 9, the Veteran explained that if it was not for his medication, he would have hurt someone at his job.  In this same statement, the Veteran explained that he almost attacked an old man for cutting him off in traffic that week but because he was on medication, he was able to "reason the situation out".  During his October 2010 VA examination, the Veteran explained that he had to restrain an aggressive man over the summer.  An August 2010 VA treatment records further explains that the Veteran merely restrained the man until the police arrived.  The Veteran acknowledged that the situation would have been worse had he been drinking.  A July 2010 VA treatment record includes statements made by the Veteran's wife where she says that she has sustained physical abuse during the marriage, often during the Veteran's nightmares and blackouts.  Although he was in a recent fight in a bar, this was during his alcohol relapse, and alcohol dependence has since been in remission.  Thus, although the record notes instances where the Veteran is angry, it appears that he is generally able to control his anger and not hurt others.  

The Board acknowledges that a March 2012 VA treatment record notes that the Veteran was binge drinking for several months, but subsequent treatment records show that the Veteran's PTSD was stabilized and that he was no longer drinking.  Overall, the Veteran's PTSD disability has not manifested symptoms greater than a 50 percent evaluation.  

The Board is aware of the Court's holding in Mauerhan, referenced above, and has specifically considered not just the listed criteria, but also the overall symptoms displayed by the Veteran.  However, the Board has identified no other aspects of the Veteran's service-connected PTSD that would enable it to conclude that the criteria for a rating greater than 50 percent have been approximated at any time during the period under review, and the Veteran and his representative have pointed to no such symptomatology.  The Veteran's VA treating psychologist submitted a letter in March 2010 explaining that the Veteran has shown notable progress in maintaining sobriety and in making adaptive changes in his thought process, behaviors and relationships.  

In not granting a 70 percent or 100 percent schedular rating for PTSD, the Board is not minimizing the severity of the Veteran's symptoms.  His symptoms, while productive of moderate impairment, are not so severe that they cause occupational and social impairment with deficiencies in most areas, or total occupational or social impairment.  Despite demonstrated difficulties with mood and anger, the Veteran is clearly able to function socially, and has demonstrated this by his ability to initiate relationships.  The Veteran has maintained his job as a bus supervisor.  Hence, while the Veteran may have some difficulty with employment and maintaining relationships with others due to his PTSD symptoms, the evidence does not demonstrate the presence of severe or total social impairment, indicative of the higher evaluations.  Indeed, the level of impairment that is demonstrated is already contemplated in the assignment of a 50 percent rating.  
Based on all of the above, the Board finds that a disability rating greater than 50 percent is not warranted at any time during the period under review.  The Veteran's application for a higher schedular rating for his service-connected PTSD is denied.

B. Extraschedular rating - PTSD

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 et. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  In particular, as discussed in detail above, the Veteran's PTSD manifests in occupational and social impairment with reduced reliability and productivity - impairment specifically contemplated under the mental illness ratings criteria for the currently-assigned 50 percent rating.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluations adequately contemplate the Veteran's levels of disability and symptomatology for his service-connected PTSD, the second and third questions posed by Thun become moot.  For the sake of completeness, however, the Board notes that the Veteran's PTSD has not caused hospitalizations; nor has it interfered with his work to a degree beyond that contemplated by his assigned 50 percent rating.  While he has been counseled for attitude issues, he is not missing work, and has maintained his supervisory role. 

In short, there is nothing in the record to indicate that the Veteran's service-connected PTSD causes impairment over and above that which is contemplated in 50 percent disability rating that is currently assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.
	

ORDER

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.

REMAND

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  During the adjudication of the Veteran's increased rating claim for PTSD, the issue of entitlement to TDIU has in fact been raised by the Veteran, specifically in his November 2010 VA Form 9, when the Veteran said that VA did not consider that his job was in jeopardy because of his mood swings and anger due to PTSD.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim, and has incorporated it with the issue on appeal.

TDIU may be awarded on either a schedular basis or an extraschedular basis.  With respect to a schedular TDIU award, a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2012).  

In this case, the Veteran's PTSD has been rated 50 percent disabling for the entire period under review.  Service connection is also in effect for chondromalacia patella of the right knee, rated 10 percent disabling; instability of the right knee, rated as 10 percent disabling; and residuals of left fifth metatarsal fracture, rated noncompensable.  He has a combined rating of 60 percent.  As such, the Veteran's disabilities do not meet the criteria for consideration of TDIU on a schedular basis at any time during the period under review.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in      38 C.F.R. § 4.16(a), such case shall be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).  

The Veteran has not yet been notified as to how to substantiate a claim for TDIU.  As such, details of the Veteran's unemployability, including previous work experience and special training, have not been obtained.  As the issue of TDIU has may require further development based on what information the Veteran submits,  the Board finds that this issue must be remanded prior to its consideration of the issue. 

Finally, VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2012).  The Veteran receives regular treatment at VA.  Therefore, all relevant VA treatment records that have not yet been associated with the claims file should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's service-connected disabilities.   If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file. 

3.  Ensure completion of the foregoing and of any other development deemed necessary, included a VA examination, if needed, and consideration of whether referral of the Veteran's case to the Director of the Compensation and Pension Service for extraschedular consideration is needed.  Then adjudicate the Veteran's claim for entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide a supplement statement of the case and, if otherwise in order, return the Veteran's VA claims folder to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


